~Honorab,LeJ. W. E@ar               Opinion   No. ~~-1083
~Commisslnn~r .oi %&lcatlm
Austin, Teaai3                      &:   Whether an Independent
                                         school district  may place
                                         proceeds from the sale
                                         of bonds, not immediately
                                         needed, on secured
                                         interest  bearing time
                                         ,deposits with a state opt
                                         national bank of this
                                         state other than its
Pear ‘Hr. Zdgagsr:                       school district  depository.
            ‘Ilou have requested an opinion from this office     to     .?
determine rrhrfher an Independent school district      may place
proceeds ~fs*aathe sale OS bonds, not immediately needed,
on soured interert      bearing time deposits  with a state or
national bank of this state other than its school district
Ueposltorg.
            ,I , ‘;
            The &ovisl~ons of Article    2832, Vernon’s Civil Stat-
utes, arc appllcabl,e hsre and are set out in part below:
                  ‘In any Independent dbtitbrlct of more
           ,than one hundred fifty    (150) scholastloa,
           uhethsr It be la a city uhl;bhLhas::asrsum&d
           control   of the sahoole within Its limits,
           or a rrorporatlon for school purposea only,
           and whether organized under general law OF
           created by special act, the treasurer of the
           school fund shall be that person or oorpora-
           tion who offers   satisfactory    bond and the
           bert bid o interest      on the ,average daily
           balanaea f or time depoaitd      for the prlvl-
           lege of aatlnq as such treasurer.       The
           treasurer when thue selected      shall serve
           Sor a term of two years and until his suc-
           ceseor shall have been duly selected       and
           quallfled   and he shall be required to give
           bond in an amount equal to the estimated
           amount of the total receipts      coming an-
           nuallr into his hands, when such bond Is
           a perrcnal bondi provided,      that when a
Honorable   J. W. Edgar; page 2 (w-1083)

            bond Is executed by a surety company or
            Is a bond other than a personal bond, suoh
            bond shall be In an amount equal to the
            highest estimated dally b&3ance for the
            current biennium, to be determined by the
            governing body of such school district;
            provided,    further that tiuuh governing body
            may, in lieu of the bond herein authorized,
            accept a deposit of approved ee~urltles,
            which seourltles     may Include bonds of the
            United States, or of this State, or of any
            collnty, city,    town or independent school
            district   in the State, or Anticipation     Tax
            Warrants and/or Anticipation      Tax Notes
            legally   issued by the governing body of
            such school dlatrlct,     which shall be
            deposited as such governing body may
            direct,   in an amount sufficient    to ade-
            quately protect the funds of such school
            dlstrlcfi  In the hands of the selected
            Treasurer.”
           The language used in the above statute Is clear and
there is no doubt but that deposits could only be made In
the designated school district   depository,  under Its     ro-
visions.   The Legislature,  in 1953, passed Artlole   27 8 6d
of Vernon’s Civil   Statutes which Is set forth in part be-
low:
                  “From and aftier the effective      date of
            this Act, any school district       within the
            state which has or may have on hand any sums
            of money whioh are proceads received from
            the issue and aale of bonds of any such
            school district,      bither before or after
            the effeotlve     date of this Act, which pro-
            ceeds are not Immediately needed for the
            purposes for which such bonds were issued
            and sold, may, upon order of the board of
            truetees of auoh school dZatrict,        place the
            proceeds of such bonds on interest        bearing
            time deposit      secured in the manner provided
            in Article    2632, Revised Civil Statutes,
            with a state or national banking corpora-
            tion within this state, or Invest the pro-
            ceeds OS such bond8 in bonds of the United
            States of America      or in other obligations
            of the United States of America, as may be
            determined by the board of trustees of the
            school district;      . . .*
Honorable   J. W. Edgar, page 3 (~~-1.083)

           Article 2786d, Vernon's Civil Statutes,     contained a
clause repealing all laws or parts of laws which were In
conflict  with It to the extent of the conflict    only.    Under
this act dealing speclflcally    with the investment of the
proceeds received from the Issue and sale of bonds, there Is
no doubt that Article   2786d, Vernon's Civil Statutes,     did
repeal that part of Article    2832, Vernon's Civil Statutes,
which limited such deposits    to the designated depository.
             However, in 1959, the Legislature   amended Article
283%    Vernon's Civil Statutes,   by House Bill 120, Acts 56th
Leglsl .ature, Regular Session,  1959, chapter 48, page 94, by
adding three words which have been placed In brackets In that
portion of Article    2832, Vernon's Civil Statutes,    quoted
previously.     The three words are 'or time deposits."
            It should be noted that Article         2832, as amended In
1959, does not contain a repealing clause and the language
used Is general,     though the speclflc,,additlon       is made to
Include the words "or time deposits.            It Is a well accepted
rule of statutory      construction     that the enactment of a general
law does not ordinarily        operate as a repeal of a particular
or special    law by lmplloatlon , although both relate to the
same subject matter.        Flowers v. Pecos River Authority,        138
!I$. .ll, 156 S.W.2d 260 (1941); 39 Tex. Jur. 149, Statutes,
            Inthls     particular    instance,  since Article    2832,
Ve&on'i    Civil Statutes,      as amended~ln 1959, does not contain
a repealing clause and Is general in nature, It Is the opinion
of this office     that an Independent school district         may place
proceeds from the sale of bonds, which are not Immediately
needed, on secured Interest         bearing time deposits     with a
state or national bank of this state obher than Its school
district   depository,

                              SUMMARY

            An Independent school district  may place
            proceeds from the sale of bonds, not
            immediately needed, on secured Interest
            bearlng time deposits  with a state or
            national bank of this state other than its
            school district depository.
                                       Yours very truly,
                                       WILL WILSON
                                       Attorney   General   of Texas

.
Honorable    J. W. Edgar, page 4 (~~-1083)




JCS:ms:lgh                             Assistant

APPROVED:
OPINION COMMITTEE
w. v. Geppei6, Chairman
Elmer MoVey
J. Arthur Sandlin
Dudley McCalla
B. H. Tlmmtlns, Jr.
REVIEWEDFOR THE ATTORNEY
                       GENERAL
BY: Morgan Nesbitt